Citation Nr: 0400292	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with severe limitation of motion, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury, status post arthroscopic meniscectomy with 
residual degenerative joint disease, chondrocalcinosis and 
patellar chondromalacia, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a right knee 
disability as secondary to the service-connected left knee 
disability.

4.  Entitlement to service connection for painful urination 
and ejaculation as secondary to service-connected lumbosacral 
strain.

5.  Entitlement to service connection for headaches and 
nausea as secondary to service-connected lumbosacral strain.

6.  Entitlement to service connection for painful bowel 
movements as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975.  

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The RO denied increased 
evaluations for the veteran's service-connected lumbosacral 
strain and residuals of a left knee injury.  In addition, the 
RO denied entitlement to service connection for a right knee 
disability, painful urination and ejaculation, headaches and 
nausea, and painful bowel movements that the veteran asserted 
were the result of his service-connected disabilities.

The RO also initially denied in December 1997 the veteran's 
claims for entitlement to service connection for a cervical 
spine disability, a psychiatric disability, and a total 
rating for compensation purposes based on individual 
unemployabilitiy (TDIU).  While the veteran initially 
appealed these issues, the RO subsequently granted these 
issues in a rating decision of July 2002.  He has not 
contested these determinations or the evaluations assigned 
for his cervical spine and psychiatric disabilities.  

Therefore, the Board of Veterans' Appeals (Board) finds that 
the July 2002 decisions were full grants of all benefits 
sought on appeal regarding these issues and they are no 
longer in appellate status.

In the following decision, the Board denies the veteran's 
claim for secondary service connection for headaches on the 
basis that there is no legal entitlement to such a 
disability.  

A review of the claims file indicates that in December 1975 
the veteran was previously granted secondary service 
connection for headaches due to his service-connected 
allergic rhinitis.  However, medical opinions on a VA 
compensation examination of January 1999 and in VA outpatient 
records of the 1990s have respectively attributed his current 
headaches to his service-connected cervical spondylosis and 
medication for his service-connected major depression.  

Regardless of the service-connected origin of his current 
headaches, this recent medical evidence and the veteran's 
contentions raise an informal claim for entitlement to an 
increase evaluation for chronic headaches.  See 38 C.F.R. 
§ 3.155 (2003).  

The Board finds that this claim is not properly before it at 
the present time and that it is not inextricably intertwined 
with the issues on appeal.  Therefore, this matter is 
referred to the RO for the appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All evidence required for equitable determinations on the 
issues decided below has been obtained.

2.  The veteran's left knee disability is characterized by 
slight limitation of motion due to pain on motion.

3.  The competent and most probative evidence shows that the 
veteran's right knee disability is not causally related to 
his service-connected disabilities or otherwise related to 
military service.  There is no radiological evidence that 
degenerative changes or arthritis existed in the right knee 
joint within one year of his separation from military 
service.

4.  The competent and most probative evidence shows that the 
veteran's painful urination and ejaculation are not causally 
related to his service-connected disabilities or otherwise 
related to military service.

5.  The veteran is currently service-connected and evaluated 
for frontal headaches resulting from his allergic rhinitis.

6.  The competent and most probative evidence shows that the 
veteran's painful bowel movements are not causally related to 
his service-connected disabilities or otherwise related to 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion resulting from residuals of a left 
knee injury, status post arthroscopic meniscectomy with 
residual degenerative joint disease, chondrocalcinosis and 
patellar chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.71, 4.71a, Codes 5010, 5260 (2003).  See also VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997), VAOPGCPREC 9-98.

2.  A right knee disability was not incurred or aggravated by 
active service nor is one proximately due to, the result of, 
or aggravated by service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2003); Allen 
v. Brown, 7 Vet. App. 439 (1995).

3.  Painful urination and ejaculation were not incurred or 
aggravated by active service, nor are they proximately due 
to, the result of, or aggravated by service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

4.  The veteran has failed to state a legal claim of 
entitlement to service connection for headaches for which 
relief may be granted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.310(a), 4.14 (2003); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

5.  Painful bowel movements were not incurred or aggravated 
by active service and are not proximately due to, the result 
of, or aggravated by service-connected disabilities.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir.  2003).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In letters issued in July 1997, August 1997, December 1998, 
July 1999, and January 2001, VA informed the veteran of the 
actions he must take and the type of evidence required in 
order to establish his current claims.  Specifically, letters 
of July 1997, December 1998, and January 2001 informed him of 
the need for lay/medical evidence that would link his claimed 
disabilities to his military service and/or establish 
increased severity for his service-connected disabilities.

These letters also notified the veteran of the type of 
actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The letters of July 
1997, December 1998, and January 2001 informed him of the 
development that would be completed by VA in substantiating 
his claim, to include obtaining pertinent medical records and 
a VA examination, if appropriate.  In the Statement of the 
Case (SOC) of January 2000, and subsequent SSOCs, VA 
specifically notified him of the evidence that it had 
considered.  

The SOC and SSOCs also notified the veteran of the pertinent 
laws and regulations and the reasons and bases for VA's 
decision.  Specifically, the SOC notified the veteran of the 
law and regulations governing the grant of entitlement to 
service connection for a disease or injury and the diagnostic 
criteria authorizing an increased evaluation for his left 
knee disability.  


He was also notified of the old laws and regulations 
governing VA's duty to notify and assist in the SOC of 
January 2000 and the new laws and regulations in a letter of 
January 2001, and given an opportunity to comment on them.  
Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military, VA, and 
Social Security Administration (SSA) records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  A review of the 
claims file indicates that the veteran has filed a claim for 
Workers' Compensation.  The medical records in the possession 
of his government employer were obtained by VA and associated 
with the claims file.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded VA compensation 
examinations in August 1997, January 1999, and November 2001.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With 
respect to the claims decided below, the VA examiners 
reported accurate medical histories, provided examination 
findings regarding the veteran's complaints, and provided the 
appropriate diagnoses/etiological opinions.  

The examiner of November 2001 specifically indicated that the 
veteran's claims file had been reviewed in preparation of the 
examination report.  This examiner also provided opinions on 
the additional degree of disability in the left knee 
resulting from exacerbations of pain, fatigue, 
incoordination, etc.  See 38 C.F.R. § 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  
Therefore, these examinations are fully adequate for 
providing evidence regarding the existence, etiology, and 
severity of the disabilities discussed below.  




The veteran has identified private medical treatment.  In 
letters of August 1997, December 1998, July 1999, and January 
2001, the RO requested that the veteran identify the 
healthcare providers who had treated his disabilities and 
provided him with the appropriate release forms so that they 
could be completed and returned to VA.  The RO has obtained 
the private treatment records for which the veteran completed 
release forms and incorporated into the claims file all 
medical evidence submitted directly by the veteran.  As it 
appears that all government and private treatment records 
identified by the veteran have been obtained, there is no 
duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

On a VA Form 9 (Appeal to Board of Veterans' Appeals) the 
veteran specifically indicated that he did not wish to attend 
a hearing before the Board.  By letter of December 2002, VA 
informed the veteran that his case was being forwarded to the 
Board and, in effect, that it would not undertake any further 
development in his claim.  Based on the above analysis, the 
Board finds that VA has obtained all available evidence 
relevant to the veteran's current claim.

The Board notes that changes to regulations at 38 C.F.R. 
§ 3.310 were made during the pendency of this appeal.  See 66 
Fed. Reg. 18,198 (Apr. 6, 2001).  The veteran was informed of 
this change in the SSOC of July 2002 and given the 
opportunity to comment.  

Regardless, this change merely added a reference to 38 C.F.R. 
§ 3.330(c) which prohibited the award of secondary service 
connection for a disability related to the use of tobacco 
products.  Since the use of tobacco products has no bearing 
on the veteran's claims for secondary service connection in 
the current case, this change had no substantive affect on 
this case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(When a change in law or regulation occurs during the 
pendency of a claim, VA is required to determine whether the 
old or new criteria is more favorable to the veteran.)  
Therefore, adjudication of this claim at this time would not 
prejudice the veteran.  

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in January 2001 that 
discussed the requirements of the VCAA, the RO requested that 
the veteran submit information identifying pertinent 
evidence, or the evidence itself, to the RO within 60 days.  
However, based on the veteran's and his representative's 
actions, it is clear that they understood the appellant was 
not limited to this 60 day period for the submission of 
pertinent evidence.  The veteran's representative argued in 
December 2002 and October 2003 that if pertinent evidence was 
not incorporated into the claims file, VA had an ongoing duty 
to develop this evidence.  

The veteran himself responded in a written statement of July 
2002 in which he noted private treatment.  This evidence had 
previously been obtained and associated with the claims file.  
Therefore, it does not appear that additional pertinent 
evidence exists that could be developed by VA.  Finally, as 
it has been more than a year since the issuance of the duty 
to notify and assist letter in January 2001, the appellant's 
claims will not be prematurely denied by the Board short of 
the statutory one-year period.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of the issue decided below, 
the Board finds that any such failure is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

A review of the service medical records indicates that at the 
time of his entrance examination in February 1972, the 
veteran reported a medical history to include throat trouble, 
chronic/frequent colds, frequent indigestion, broken bones, 
frequent/painful urination, and a "trick" or locked knee.  
The examining physician clarified this medical history by 
noting that the veteran had the cartilage in his left knee 
surgically trimmed.  The veteran underwent a tracheotomy at 
age three.  He also noted that the veteran reported frequent 
colds and an occasional burning sensation in his stomach.  On 
examination, the veteran's head, ear, nose, throat, sinuses, 
abdomen, viscera, anus, rectum, genitourinary system, and 
neurological system were all normal.  The only abnormalities 
noted were surgical scars on the trachea and left knee.

On VA compensation examination in November 1975, the 
veteran's genitourinary and gastrointestinal systems were 
found to be normal.  The diagnoses included mild frontal 
headaches possibly attributed to a sinus condition.

A private outpatient record of mid-July 1985 noted the 
veteran's complaints of right knee pain.  He reported that he 
had twisted his right knee several days before during an on-
the-job incident.  The impression was probable right medial 
meniscus tear.  An outpatient record of late July 1985 also 
referred to treatment of a right knee injury that was not 
improving.  It was recommended that the veteran undergo 
arthroscopic surgery.  Such surgery was performed in August 
1985.  However, beginning in September 1985, these private 
outpatient records refer to arthroscopic surgery performed on 
the left knee.  Subsequent treatment records through 1987 
only identify treatment of the left knee.

A private discharge summary for a hospitalization from July 
to August 1987 noted the veteran's complaints included 
headaches, nausea, and vomiting.  The discharge diagnoses 
included viral menigoencephalitis and Grave's disease.  

A VA outpatient record of November 1988 noted the veteran's 
complaints of an increase in his low back pain.  In addition, 
he complained of incomplete voiding, void dribbling, and 
difficulty with bowel movements.  The assessment was low back 
pain with "component" sciatica.  

On a VA compensation examination of December 1988, the 
veteran complained that his back and neck stayed stiff all 
the time and, apparently felt that this stiffness caused 
headaches.  In a medical history, the veteran reported that 
his left knee had undergone arthroscopic surgery in 1985.  
The impressions included chronic low back pain with left 
lower extremity radicular pain, and possible emotional 
factors [affecting] physical condition.  

A VA medical record of March 1989 noted a diagnosis of low 
back pain with a normal myelogram.

A VA outpatient record of July 1990 reported treatment for 
the veteran's complaints of pain and numbness in his neck, 
left side of face, and left arm.  He claimed that these 
symptoms had existed for the past three days.  He also noted 
symptoms of nausea and headaches for the past three days.  



An August 1990 outpatient record noted that the physician 
treating the veteran's asthma felt that his gastrointestinal 
problems were related to the medication for this disorder.  A 
separate VA medical certificate of August 1990 noted the 
veteran's complaints of bloody and black tarry stools 
accompanied by dizziness and abdominal pain for the past two 
days.  The assessment was to rule out a gastrointestinal 
bleeding and proctitis.

In March 1991, the veteran reported pain about an abdominal 
scar.  The examiner attributed this pain to probable strain 
or tear in the scar tissue.  In August 1991, a VA outpatient 
record noted treatment for the veteran's back pain.  He 
claimed that coughing, sneezing, or passing gas exacerbated 
his back pain.  The assessment included lumbosacral strain.

A VA medical record of November 1992 indicated that the 
veteran complained of increased low back pain that radiated 
into his legs after re-injuring his back during heavy lifting 
in July 1991.  A computerized tomography (CT) and myelogram 
found a small central bulge at the L4-L5 level with minimal 
right L5 root encroachment.  The diagnoses included bulging 
lumbar disc (lumbar strain).  However, an electromyogram 
(EMG) conducted in December 1992 was found to be normal with 
no evidence of left or right lumbosacral radiculopathy.  

On a VA compensation examination in June 1993, the veteran's 
complaints included low back pain that radiated into his legs 
and painful bowel movements.  Diagnoses on an orthopedic 
examination included lumbosacral strain with a recent CT scan 
of the lumbar spine being normal.  Diagnoses on a 
neurological examination included radiculopathy numbness of 
the left foot.  

A lumbar spine magnetic resonance image (MRI) (apparently 
conducted by VA) dated in July 1996 noted minimal bulges, 
which touch the thecal sac at the L3-L4 and L4-L5 levels.  
There was no evidence of disc herniation.

VA obtained the veteran's private outpatient treatment 
records from the 1980s and 1990s.  In the early 1980s, the 
veteran complained of urethral discharge with urination, 
without burning or stinging.  He denied any fever, back 
discomfort, or testicular pain.  The assessment was 
urethritis of uncertain etiology.  On another visit, the 
veteran complained of abdominal distress.  The impressions 
included gastroesophageal reflux disease with severe erosive 
esophagitis.  During another outpatient visit the veteran 
complained that his neck pain, which would radiate into his 
left arm, made him feel nauseated.  

In a separate outpatient record the veteran complained of 
rectal bleeding.  He claimed that blood would "pour out" 
with his bowel movements.  A sigmoidoscopy of the rectum 
revealed proctitis, which the examiner associated with the 
veteran's rectal bleeding.  Another outpatient record noted 
multiple complaints to include nausea and headaches.  The 
examiner appears to associate these symptoms to a mucous plug 
the veteran cleared on his own.  The impressions were mucous 
plug with secretions and asthma (to rule out acute 
bronchitis).  

An undated private outpatient record noted the veteran's 
complaints of neck pain, lightheadedness, and nausea.  He 
denied any other gastrointestinal complaints to include 
abdominal pain.  The impressions included to rule out 
medication toxicity (which the examiner appears to attribute 
the veteran's symptoms of nausea and lightheadedness), 
probable viral illness, and degenerative disc disease of the 
cervical spine.  Another undated follow up record confirmed 
some toxicity associated with the veteran's use of medication 
with the veteran reporting that he felt better with a 
decreased dosage.  The impressions included stable chronic 
back pain and recent medication toxicity.  

A note from the veteran's treating physician dated in 
February 1997 noted the veteran had chronic low back pain 
with a herniated disc at the L3-L4 and L4-L5 levels.  This 
disorder was noted to cause sciatica with leg pain.  A 
private lumbar spine X-ray taken in May 1997 found mild 
degenerative changes in the lower lumbar spine.

The veteran underwent a private neuro-surgery examination in 
June 1997.  He complained of low back pain.  He denied having 
any specific progressive bowel or bladder dysfunction.  The 
examiner commented that he could not find any specific signs 
of lumbar radiculopathy.  There were no reproducible 
abnormalities on examination except for some low back 
tenderness.

A private physical examination of July 1997 noted that the 
veteran appeared with braces on both knees.  He ambulated 
with the use of a cane and had a markedly antalgic gait with 
considerable pressure placed on the cane.  During gait 
evaluation without the cane, he demonstrated a symmetrical 
gait that was unusual in that he maintained his tones 
internally rotated.  There was clear biomechanical function 
in the lower extremities; however, he would reach out to 
objects to steady himself.  

Neurological examination of the lower extremities revealed 
giveaway or breakaway response during strength testing, 
however, with rapid alternating movement full strength was 
developed.  Motor skills appeared intact, sensation appeared 
normal, and reflexes were normal and symmetrical.  
Examination of his knees revealed no gross abnormality.  
Ligamentous laxity testing, drawer sign, and compression 
tests were all negative with this joint.  Both knees had full 
weight bearing and normal range of motion.  There was normal 
biomechanical function in the lower extremities.  

It was noted by the examiner that during examination the 
veteran demonstrated a considerable amount of pain grimacing 
and pain posturing, but was able to do transfers quite 
readily.  This examiner opined that evaluation of the veteran 
was markedly complex because of obvious and multiple non-
physiologic indicators of pain.  There was clearly symptom 
exaggeration though the examiner found it unclear whether 
this exaggeration was conscious or unconscious.  The examiner 
also felt that the veteran's case was complicated due to the 
variety of tranquilizing medications used by him, which this 
examiner found hard to justify.  This examiner had some doubt 
as to the degree of disability related to actual physical 
problems.  With the veteran's current pain posturing and 
impression of his own disability, the examiner found it 
unlikely that the veteran could perform successfully at his 
current job.

A private lumbar spine MRI taken in September 1997 found very 
minimal disc bulging at the L3-L4 level with associated disc 
degeneration.  There was neither significant impingement on 
the thecal sac nor any other significant disc bulging or disc 
herniation.  A private lumbar spine X-ray taken in October 
1997 found minimal degenerative changes at the L3-L4 and L4-
L5 levels.  The impression was mild lumbar spondylosis 
without subluxation.  

On a VA compensation examination of August 1997 the veteran's 
complaints included dizziness and headaches.  However, the 
only neurological involvement found by the examiner 
associated with the lumbar spine disability was slight 
hyporeflexia and hyperreflexia in the lower extremities.  On 
examination there were no postural abnormalities or fixed 
deformities.  The diagnosis was lumbosacral strain with 
degenerative joint disease.  X-rays of the left knee taken at 
the time of the examination revealed degenerative changes and 
chondrocalcinosis of the medial and lateral joint 
compartments consistent with meniscal injury.

A VA outpatient record of September 1997 noted the veteran's 
complaints included severe headaches, nausea, and dizziness 
for the past three weeks.  The impressions were chronic low 
back pain, neck pain, and depression.

In March 1998, the veteran's complaints in addition to pain 
included dizziness.  The examiner indicated that the veteran 
was not tolerating "paroxetine" very well.  In June 1998, 
the veteran asked his VA psychiatrist to change his anti-
depressant medication as his current paroxetine made him 
dizzy.   

A VA outpatient record of June 1998 noted the veteran's 
complaints of suicidal ideation.  The examiner also noted 
that the veteran was "on paroxetine [and] feels dizzy, 
nauseated, headaches, and occasional diarrhea."  The 
assessment included major depression due to pain syndrome, 
chronic pain syndrome (left neck), and insomnia.  A separate 
outpatient record dated two days later found that the 
veteran's chronic pain disorder of the back and neck had both 
physiologic and psychologic components.  In July 1998, the 
veteran continued to complain of headaches and dizziness.  


An outpatient record of November 1998 reported that the 
veteran suffered with hypoglycemia, symptoms of which were 
relieved by eating.  The veteran reported that his stomach 
had been good and that he was pleased with the results of his 
gastric surgery.  During a mental health clinic session, the 
veteran complained of long-standing problems with headaches 
and dizziness.  

The veteran was given a VA compensation examination in 
January 1999.  He complained of low back pain that radiated 
into his legs, bilateral knee pain and stiffness, and frontal 
headaches.  He reportedly used braces on his knees.  He 
associated his headaches with an in-service parachute jump in 
1974.  He indicated that he had gastric bypass surgery in 
1988.  

On examination, no abnormalities of the extremities or 
neurologic system were noted.  The veteran had normal posture 
with a shuffling gait while using a cane.  He did report pain 
with movement of his knees.  His lower extremities had no 
evidence of edema or varicose veins and his venous 
circulation was found to be good.  There was no sensory loss 
and motor function was normal.  Deep tendon reflexes were 
equal and physiologic.  Range of motion in the left knee was 
from 0 to 150 degrees.  

Lachman, McMurray, and Drawer testing were within normal 
limits.  However, he complained of severe discomfort when he 
moved his left knee.  X-ray of the left knee revealed 
chondrocalcinosis, thought to be most likely secondary to 
calcium pyrophosphate dehydrate crystal deposition disease.  
Examination of the abdomen found no ascites, spasm, 
tenderness, or hernia.  There was a scar running from the 
xiphoid process to the umbilicus that was well-healed, non-
tender, and not adherent.  The examiner remarked that the 
veteran had marked limited function of standing and walking.  
He was noted to have had great difficulty getting off and on 
the examining table, dressing, and undressing.

The diagnoses included lumbar strain with degenerative 
changes and radicular pain, and residuals of a left knee 
injury.  The examiner commented:

This patient seems to have had good 
results from a knee surgery, although he 
complains of pain in both knees but there 
really is no limitation of movement in 
his knees and no abnormal Drawer, 
Lackman, or McMurray tests.  This patient 
does complain of severe pain in movement 
in his knees.

The examiner associated the veteran's frontal headaches with 
spasm of the cervical muscles and his prior abdominal surgery 
was found to be a result of a reaction to his medication.  

In an outpatient record of May 1999, the veteran associated 
his symptoms of dizziness and nausea with his episodes of 
hypoglycemia.  He also complained of unstable erections.  A 
medical note of June 1999 indicated that the veteran's 
testosterone levels were low.  A May 2000 outpatient record 
indicated that the veteran was taking testosterone injections 
for his erectile dysfunction.  He reported an episode of 
enuresis after a painful episode of leg discomfort.  The 
examiner appears to attribute this episode to the veteran's 
prescribed diuretic.  

A VA psychiatric examination of November 2001 noted a 
diagnosis of major depression secondary to chronic pain.  
During a VA physical examination of November 2001, the 
veteran complained of frequent urination, pain with urinating 
when his back hurt, finding it hard to urinate, weak urine 
flow, and daily incontinence.  The veteran claimed that he 
had temporary impotence that he felt was due to his high 
blood pressure medication and low blood sugar.  He asserted 
that testosterone injections had not helped his impotence.  
The veteran denied having painful bowel movements.  He did 
complain of alternating constipation and diarrhea, heartburn, 
nausea, and weight change (he reportedly gained 30 pounds in 
one month).  The veteran attributed his prior stomach surgery 
was due to reflux caused by medication.  He denied symptoms 
of vomiting, abdominal pain, and tarry stools.

Regarding his left knee, he complained of pain, weakness, 
stiffness, swelling, instability, locking, fatigue, and lack 
of endurance.  He claimed that these problems were constant 
and excoriating.  These problems were made worse by activity.  

He obtained some alleviation of these symptoms with pain 
medication, rest, codeine, and steroid injections.  The 
examiner noted that the veteran used a brace on his left 
knee.

On examination, the abdomen and genitalia were reported to be 
within normal limits.  Leg length was symmetrical and the 
veteran stood slightly stooped but, in the examiner's 
opinion, this was only because of the veteran's cane.  His 
gait was impossible to determine because he would only walk 
two steps from his wheelchair to the examining table.  The 
examiner found that he had a definite limitation with 
standing and walking, but was unable to determine if it was 
due to mental or physical reasons.  In the lower extremities, 
motor function, sensation, and reflexes were all within 
normal limits.  Muscle power was 5 on a scale from 1 
(weakest) to 5 (strongest).  There was obvious loss of muscle 
tone and mass in the calves and thighs, which the examiner 
attributed to disuse.

The left knee showed no evidence of heat, redness, swelling, 
effusion, drainage, instability, or weakness.  Range of 
motion was painless from 0 to 45 degrees in the left knee; 
however, from 45 to 100 degrees the veteran experienced pain 
with motion.  The examiner was unable to flex the left knee 
past 100 degrees.  Drawer and McMurray tests were within 
normal limits.  It was noted by the examiner, that while 
there was pain during testing, there was no weakness, lack of 
endurance, or incoordination.  X-rays of the left knee 
revealed chondrocalcinosis of the left knee with moderate 
osteoarthropathy and patellar chondromalacia.  

The diagnoses included status post arthroscopic meniscectomy 
with residual degenerative joint disease, chondrocalcinosis, 
and patellar chondromalacia.  The examiner noted that there 
was no objective evidence of painful urination, ejaculation, 
and bowel movements.  Therefore, he had no pathology on which 
to render a diagnosis or opinion on etiology of these 
disorders.  

This examiner determined that the veteran was confined to a 
wheelchair and totally unable to work or participate in any 
activity.  However, the examiner could not determine if the 
cause of his circumstance was due to mental or physical 
reasons.  

This examiner further opined that the veteran's major 
depression was the cause of his chronic pain syndrome, that 
is, it was his opinion that the primary cause of the 
veteran's multiple pains was his mental state or depression.  
He commented that in cases of prolonged and severe 
depression, a pain syndrome is aggravated by (or the pain 
threshold lowered by) the depression, thereby, causing the 
pain perceived by the veteran to be much greater than would 
be expected from the physical findings.

A VA medical note of January 2002 noted that the veteran had 
telephoned to inform the writer he was having eight stools a 
day with blood.  He was instructed to contact the nearest 
emergency room.  In an outpatient record of April 2002, the 
veteran noted that his medication made his stomach discomfort 
tolerable.  He also reported continuing episodes of 
hypoglycemia.  The veteran reported that he had stopped 
taking his high blood pressure medication as he felt it had 
led to his unstable erectile function, but he continued to 
take testosterone injections as he felt this treatment had 
helped his function.


Evaluation of the Left Knee Disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  


These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable the VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  
Estaban v. Brown, 6 Vet. App. 259 (1994).  


The veteran has claimed that his left knee disability 
warrants an increased evaluation due to the marked functional 
impairment associated with this joint.  He has alleged that 
his left knee disability has resulted in pain, weakness, 
stiffness, swelling, instability, locking, fatigue, and lack 
of endurance.  

The veteran's left knee disability is currently rated 10 
percent disabling effective from August 28, 1987, under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5010/5260 (traumatic arthritis/leg, 
limitation of flexion).   Based upon the principle set forth 
in Estaban, the VA General Counsel held that a knee 
disability may receive separate ratings under diagnostic 
codes evaluating instability (Code 5257, 5262, and 5263) and 
those evaluating range of motion (Codes 5003, 5010, 5256, 
5260, and 5261).  See VAOPGCPREC 23-97.  

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes). 

The veteran is currently evaluated as 10 percent disabled 
under Code 5010.  According to Code 5010, joints affected by 
degenerative changes are to be evaluated under the diagnostic 
criteria evaluating limitation of motion in the affected 
joint.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups is to be rated as 10 percent 
disabling.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations, is to be evaluated as 20 percent disabling 
Code 5010.  

This is the highest evaluation authorized under this 
diagnostic code.  The percentage ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The radiological studies of recent years have shown the 
existence of degenerative changes, chondrocalcinosis (due to 
calcium pyrophosate dehydrate crystal deposition disease), 
and chondromalacia in the left knee joint.  However, as 
discussed below, the veteran's current left knee disability 
has resulted in verified limitation of motion.  In addition, 
the left knee disability is not characterized by involvement 
of two or more major joints or two or more minor joints.  
Instead, the left knee disability just affects one major 
joint, that is, the left knee joint.  Therefore, an 
evaluation in excess of 10 percent disabling cannot be 
awarded under Code 5010.  

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Range of motion studies conducted in July 1997 and January 
1999 found no limitation in left knee motion on examination.  
The examiner of July 1997 appears to attribute the veteran's 
complaints of pain with motion to his psychiatric disability, 
not the left knee joint.  While the January 1999 examiner did 
report the veteran complained of pain with motion of his left 
knee, he still reported that range of motion from 0 to 150 
degrees was possible even with pain.  These examiners both 
noted significant overall functional limitations, but did not 
attribute these limitations specifically to the left knee 
joint.  The examination findings did not indicate any 
functional impairment on objective testing.  

The most recent VA examination of November 2001 appears to 
indicate limited range of motion in the left knee, apparently 
limited by pain from 0 degrees extension to 45 degrees 
flexion.  

While flexion was possible to 100 degrees, the examiner 
appears to indicate that actual use of the joint was limited 
to 45 degrees due to pain.  This degree of disability 
warrants a 10 percent evaluation under Code 5010/5260 for 
slight limitation of flexion.  

Applying the principles of 38 C.F.R. § 4.40, 4.45, and 4.59, 
and considering the subjective complaints of pain during 
range of motion testing, the Board finds that the veteran's 
left knee disability has resulted in no more than slight 
limitation of function.  The veteran has given inconsistent 
evidence regarding flare-ups of his symptomatology.  On 
examination in November 2001 he reported that his symptoms, 
specifically pain, were constant; but then claimed that his 
pain was exacerbated with activity.  

The Board also notes that the veteran's complaints of pain 
usually are in regards to multiple areas and joints and not 
just limited to his left knee.  Neither examiner in July 1997 
nor January 1999 attributed additional functional limitation 
to the left knee due to exacerbations of pain, fatigue, 
incoordination, etc.  The only examiner to imply any 
additional limitation due to these criteria was the examiner 
of November 2001 that attributed loss motion due to pain.  
The lack of additional loss of function due to flare-ups of 
symptomatology is supported by the objective examinations 
that have consistently found normal findings regarding the 
left knee.  

The only exception to this is the examination findings of 
November 2001 that found loss of muscle tone, but the 
examiner attributed this to the veteran's own lack of use of 
the legs, apparently due to his insistence in recent years on 
using a wheelchair.  

This same examiner ruled out the existence of any weakness, 
incoordination, or lack of endurance associated with the left 
knee joint.  Finally, the examiners of December 1988, July 
1997, June 1998, and November 2001 all attributed the 
veteran's complaints of pain, at least in part, to a 
psychiatric component, and not to any physical abnormality 
associated with the left knee joint.


Based on this analysis, the Board finds that even with the 
resolution of any doubt regarding limitation of motion in the 
left knee in the veteran's favor (that is, accepting the 
November 2001 examiner's finding of painful movement past 45 
degrees is the result of the left knee disability, even 
though multiple examiners attributed the complaints of pain 
to a psychiatric disability), limitation of motion in the 
left knee only warrants a 10 percent evaluation.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.2.  The objective 
evidence of record reveals range of motion in the left knee 
substantially better than that warranting a higher evaluation 
under either Code 5260 (requiring limitation of flexion to 30 
degrees) or Code 5261 (requiring limitation of extension to 
15 degrees) for limitation of extension.  

Since the veteran's left knee surgery, there has been no 
objective evidence of a dislocated or removed semilunar 
cartilage.  Nor has there been objective evidence of locking, 
effusion, or swelling in the left knee.  Based on this 
objective evidence, evaluations under Codes 5258 and 5259 are 
not warranted.  Finally, the medical (to include radiological 
studies) has not found ankylosis or fixation of the left knee 
joint.  Therefore, consideration of the criteria under Code 
5256 would not be appropriate.  Thus, the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for limitation of motion in the left knee.

Turning to instability associated with the left knee 
disorder, under Code 5257 a 10 percent evaluation is awarded 
for a slight degree of recurrent subluxation or lateral 
instability.  A moderate degree of instability is to be rated 
as 20 percent disabling while severe instability is evaluated 
as 30 percent disabling.  

The medical evidence since the veteran's left knee surgery in 
the mid-1980s has consistently found no instability in the 
left knee joint.  Therefore, an evaluation under Code 5257 is 
not authorized.  

Furthermore, there is no radiological evidence of a malunion 
or nonunion of the tibia and fibula in the left leg or any 
objective testing or opinion that has noted a moderate level 
of disability in the left knee.  While examiners have noted 
marked functional limitation, this appears to be an opinion 
regarding the veteran's overall functioning and not just 
directed to his left knee joint.  

As noted above, multiple examiners have associated, at least 
in part, the veteran's functional limitation due to pain with 
his psychiatric disability and not with his left knee joint.  
The medical examination reports do indicate that the veteran 
wears a left knee brace.  However, the examination findings 
of no instability in the left knee joint, along with the 
outpatient treatment records, reveals that this brace is worn 
based on the veteran's own perceived needs and not on the 
recommendation of a physician.  Therefore, an evaluation 
under Code 5262 cannot be established.

The veteran has not received a diagnosis or assessment for 
genu recurvatum in regards to his knee complaints and, thus, 
the criteria under Code 5263 is also not for application.  

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against an evaluation of 
more than 10 percent disabling in the left knee joint for 
residual instability.  As the Board has discussed above, the 
majority of the veteran's examiners in recent years appear to 
attribute his complaints to a psychiatric disability, not a 
physical disorder.  In this regard, the Board notes that the 
veteran is currently service-connected for major depression 
(evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9434).  However, the evaluation of this 
disorder is not properly before the Board at the present time 
and, therefore, is not for appellate consideration.

Finally, the veteran has, in effect, contended that he should 
be awarded an extra-schedular evaluation for his left knee 
disability.  Under the provisions of 38 C.F.R. § 3.321(b)(1), 
in an exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.
There is no evidence that the veteran has been hospitalized 
for his left knee disability since the mid-1980s.  He is 
currently unemployed, drawing Social Security Administration 
disability benefits, and there are medical opinions of record 
that the veteran is unable to work due to disability.  
However, these opinions appear to be based on the veteran's 
chronic pain syndrome.  The veteran's current chronic pain 
was been primarily associated with his lumbar and cervical 
spine disabilities, based on the comments in his outpatient 
and treatment records.  On his outpatient records, the 
veteran has primarily complained of neck and low back pain, 
with his low back pain radiating into his legs.  

In addition, the examiners have repeatedly noted a 
psychiatric component to the veteran's claims of chronic 
pain.  While the veteran has worn a brace on his left knee 
and used a cane to ambulate, he also wears braces on his 
lumbar spine and right knee.  The objective findings on the 
most recent examinations also support a finding that the left 
knee has not resulted in marked interference with functional 
or industrial ability.  These findings have found no 
abnormalities with the functional ability of the left knee 
except for subjective complaints of pain during range of 
motion testing and diminished muscle tone.

Based on this evidence, the Board finds that the veteran's 
inability to work is primarily due to chronic pain syndrome 
associated with multiple joints (primarily with his neck and 
low back) and due to his psychiatric disability.  While the 
Board acknowledges that the veteran's left knee disability 
has interfered with his industrial adaptability, such 
interference is not shown to be beyond that contemplated by 
the schedular rating assigned.  Thus, the Board finds that 
the left knee disability does not present such an unusual 
disability picture that would warrant referral for an extra-
schedular rating under the criteria of 38 C.F.R. 
§ 3.321(b)(1).  


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Secondary service connection may also be established when 
there is aggravation of a nonservice- connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  


Secondary Service Connection for Painful Urination, Painful 
Ejaculation, and Painful Bowel Movements

The veteran is currently service-connected for major 
depression, lumbosacral strain, cervical spondylosis (status 
post injury), tinea versicolor, residuals of a left knee 
injury, residuals of a left middle finger injury, and 
allergic rhinitis with mild frontal headaches.  

The veteran has attributed symptoms of painful urination, 
ejaculation, and bowel movements to his service-connected 
disabilities, specifically his lumbosacral strain.  While the 
veteran is competent to provide evidence on symptoms and 
injuries, he is not competent to establish the diagnosis or 
etiology of a medical disorder as such requires medical 
evidence or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In addition, the Board cannot base its 
decisions on its own unsubstantiated medical opinion, but 
must rely of the medical findings, diagnoses, and opinions of 
competent medical professionals.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

A review of the outpatient records indicates that he had 
complained of these problems at various times when being seen 
for his low back disability.  However, there is no medical 
opinion or diagnosis that has associated these disabilities 
with his military service or any service-connected disorder.

While there is subjective evidence of a pre-existing history 
of painful urination and frequent indigestion (burning 
sensation) on his reported medical history taken in February 
1972, the service medical records fail to indicate any 
complaints, treatment, or diagnosis for a genitourinary or 
gastrointestinal disorder during military service.

The medical evidence shows that his examiners have associated 
the veteran's genitourinary problems in the 1980s with 
urethiritis (of an unknown etiology) and in May 2000 to a 
prescribed diuretic.  There is no record of complaints of 
painful ejaculation in the medical records.  



However, the veteran's VA treatment records from 1999 to the 
present do note problems with erectile function.  These 
problems were attributed to low levels of testosterone.  The 
veteran's bowel complaints were associated in the 1980s and 
1990s with proctitis.  

Finally, the examiner of November 2001 found no objective 
evidence or pathology regarding chronic painful urination, 
ejaculation, or bowel movements.  This examiner determined 
that no chronic disability could be diagnosed regarding these 
reported symptoms.

Based on these medical opinions, the Board finds that service 
connection cannot be awarded for painful urination, 
ejaculation, or bowel movement.  There is no medical opinion 
of record that has associated these symptoms with the 
veteran's military service or any of his service-connected 
disabilities.  In fact, the available competent opinions have 
associated these symptoms with nonservice-connected 
disorders.  

In addition, all three alleged disorders are actually just 
reported symptomatology.  Without a recognized injury or 
disease entity, VA is not authorized to award compensation 
for reported symptomatology.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a) (Service connection is awarded for "a 
particular injury or disease resulting in disability..."); see 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. 
Cir. 2001) (The CAVC held that symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.); cf. 38 U.S.C.A. § 1117, 
38 C.F.R. § 3.317 (VA is authorized to award compensation for 
"undiagnosed illnesses" for Gulf War veterans, 
unfortunately, the veteran does not have the requisite 
military service in the Southwest Asia Area of Operations.)  
Thus, entitlement to service connection for painful 
urination, ejaculation, and bowel movements must be denied.



Secondary Service Connection for a Right Knee Disability

The veteran has contended that he currently has a right knee 
disability as a result of his service-connected left knee 
disorder.  He alleges that altered gait and excess stress on 
the right knee due to his pre-existing left knee disability 
has resulted in a chronic disorder.  

A review of the medical evidence reveals no complaints, 
treatment, or diagnosis for a right knee disability during 
the veteran's military service.  There is no radiological 
evidence of degenerative changes or arthritis within one year 
of his separation from the military in June 1975.  The first 
discussion of a right knee disability was in the private 
outpatient records of the mid-1980s, which at that time was 
attributed to a recent injury.  However, subsequent treatment 
and surgical records discuss the veteran's left knee, and it 
appears the initial reference to the right knee was a 
mistake.  

Regardless, there is no medical opinion or diagnosis that has 
associated any current right knee disability with any 
service-connected disorder.  Based on this evidence, the 
Board finds that any current right knee disability was not 
incurred or aggravated during military service, nor is any 
current disorder associated with any of the veteran's 
service-connected disabilities.  Thus, entitlement to service 
connection for a right knee disability cannot be granted.


Secondary Service Connection for Headaches

The veteran has alleged that his current chronic headaches 
are the result of a head trauma during a military parachute 
jump in 1974.  In the alternative, he contends that his 
current headaches are the result of his service-connected 
disabilities, specifically his lumbosacral strain.





An outpatient record in November 1975 found that the 
veteran's in-service complaints of headaches were probably 
the result of a sinus condition.  By rating decision of 
December 1975, the RO granted entitlement to service 
connection for allergic rhinitis with mild frontal headaches.

In August 1987, the veteran's headaches appear to have been 
associated with viral encephalitis.  However, beginning in 
the 1990s, outpatient records appear to associate the 
veteran's complaints of headaches with the use of prescribed 
medication for his psychiatric disability.  After 
comprehensive examination in January 1999, the VA examiner 
opined that the veteran's frontal headaches were the result 
of cervical spasm associated with his cervical spine 
disorder.

As noted above, the veteran is currently service-connected 
for major depression and a cervical spine injury 
characterized as cervical spondylosis.  It appears that there 
is medical opinion that has associated the veteran's 
recurrent headaches with these disabilities.  However, the 
veteran has already been awarded service connection for 
allergic rhinitis with mild frontal headaches, which was 
evaluated as noncompensable effective from June 21, 1975.  

As the claimed symptomatology has already been attributed to 
a service-connected disorder and evaluated, there is no legal 
basis for a second award of service connection for the same 
disability or manifestations of disability.  See 38 C.F.R. 
§ 4.14 (The evaluation of the same disability under various 
diagnoses is to be avoided...and the evaluation of the same 
manifestations under different diagnoses [is] to be 
avoided.); see also Estaban, supra.  

Thus, this second claim for entitlement to service connection 
for headaches must be denied, as there is no legal basis for 
this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (The CAVC held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.)  


Conclusion

It is the Board determination that no more than the current 
10 percent rating under Codes 5010/5260 is warranted for 
slight limitation of motion in the left knee resulting from 
residuals of a left knee injury, status post arthroscopic 
meniscectomy with residual degenerative joint disease, 
chondrocalcinosis and patellar chondromalacia.  In addition, 
the Board finds that entitlement to service connection is not 
warranted for chronic headaches resulting from his service-
connected disabilities as this symptomatology has already 
been granted service connection as a result of his service-
connected allergic rhinitis.  Finally, the Board finds that 
entitlement to secondary service connection is not warranted 
for painful urination, ejaculation, and bowel movements.  

While the veteran is competent to report his symptoms, the 
medical findings do not support a higher evaluation for his 
left knee disability or the award of service connection for 
painful urination, ejaculation, or bowel movements.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the etiology and/or 
degree of impairment than the appellant's statements, even if 
sworn.  To the extent that the appellant described the origin 
of his painful urination, ejaculation, and bowel movements, 
or more severe symptomatology associated with his left knee 
disability, his lay evidence is not credible.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against these claims and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury, status post arthroscopic 
meniscectomy with residual degenerative joint disease, 
chondrocalcinosis and patellar chondromalacia, is denied.

Entitlement to service connection for a right knee 
disability, including as secondary to service-connected left 
knee disorder is denied.

Entitlement to service connection for painful urination and 
ejaculation, including as secondary to service-connected 
lumbosacral strain is denied.

Entitlement to service connection for headaches including as 
secondary to service-connected lumbosacral strain is denied.

Entitlement to service connection for painful bowel movements 
including as secondary to service-connected disabilities is 
denied.


REMAND

The issues of entitlement to an increased evaluation for 
lumbosacral strain, secondary service connection for nausea, 
and procedural issues regarding potential appeals for service 
connection for traumatic arthritis of the arms and hands, 
residuals of stomach surgery, and residuals of a head injury 
are being REMANDED to the RO via the Veterans Benefits 
Administration's Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

Regarding the issue of an increased evaluation for the 
veteran's service-connected lumbosacral strain, the Board 
notes that the criteria for evaluating this disorder were 
changed effective September 26, 2003.  See 68 Fed.Reg. 51454-
51458 (Aug. 27, 2003).  The new rating criteria are now 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(These diagnostic codes use a "General Rating Formula" 
except for intervertebal disc syndrome which, if appropriate, 
can be rated under its own formula evaluating 
"incapacitating episodes").  A review of the claims file 
indicates that the veteran has yet to be informed of the 
changed criteria, nor has an agency of original jurisdiction 
had an opportunity to evaluate the veteran's low back 
disability under these criteria.  See Disabled Am. Veterans 
v. Sec. of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. 
Cir. 2003); see also Karnas, supra.   The Board will remand 
this issue so that such action can be completed.

A review of the claims file reveals that the RO denied 
entitlement to service connection for traumatic arthritis of 
the arms and hands, residuals of stomach surgery, and 
residuals of a head injury in a rating decision issued on 
July 12, 1999.  A SOC discussing these issues was sent to the 
veteran on July 25, 2002.  In written contentions of received 
on December 18, 2002, the veteran's representative contests 
the denial of these claims.  According to 38 C.F.R. § 20.202, 
a substantive appeal consists of a VA Form 9 (Appeal to Board 
of Veterans' Appeals) or "correspondence containing the 
necessary information."  As the written contentions of 
December 2002 identified the issues the veteran wished to 
appeal and presented specific arguments relating to errors of 
fact and law, it appears that this document could be 
construed as a substantive appeal to the July 2002 SOC.  See 
38 U.S.C.A. § 7105(d).

However, the contentions of December 2002 appear to be 
untimely as this document was received by VA more than one 
year after the issuance of the July 1999 decision and more 
than 60 days after the issuance of the July 2002 SOC.  See 
38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.302.  The RO has 
not addressed the issue of whether a timely appeal has been 
perfected regarding the issues of service connection for 
traumatic arthritis of the arms and hands, residuals of 
stomach surgery, and residuals of a head injury; therefore, 
this issue must be referred to the VBA AMC for such 
consideration.  


Finally, the veteran has claimed that he currently has a 
chronic disability characterized by nausea that is a result 
of his service-connected low back disability.  On his 
military entrance examination in February 1972, the veteran 
reported a prior medical history of frequent indigestion and 
a persistent burning sensation in his stomach.  

Outpatient records of the 1980s and 1990s also attributed the 
veteran's nausea to gastroesophageal reflux disease, a mucous 
plug, hypoglycemia, and medication prescribed to treat the 
veteran's psychiatric disability (the veteran is currently 
service-connected for major depression).  

There is no medical opinion of record that has reviewed the 
medical evidence in the claims file to determine what disease 
entity has caused his symptoms of nausea or the etiology of 
such a disease entity.  See Myers v. Brown, 5 Vet. App. 3, 4-
5 (1993) (When a prior medical record indicates the existence 
of a chronic problem, VA's duty to assist requires a medical 
examination or opinion as to the relationship between the in-
service and present conditions.)  As noted above, the Board 
cannot use its own unsubstantiated medical opinion in making 
its determinations.  Colvin, supra.  Thus, this case must be 
remanded so that such a medical opinion can be obtained.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003);

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).




2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his low back disability and 
symptoms of nausea since November 2001.  

In addition, the veteran should be 
requested to identify the physician 
and/or medical facility that 
treated/performed his gastric surgery.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

4.  The VBA AMC should contact the VA 
Medical Center in Durham, North Carolina 
and request all treatment records for the 
veteran's low back disability and 
symptoms of nausea dated from November 
2001 to the present time.  All responses 
and/or evidence must be incorporated into 
the claims file.


5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).  

If any identified record in the 
possession of the government cannot be 
obtained, the VBA AMC must make a 
decision for the record on whether there 
is no reasonable possibility that such 
records exist or that further development 
would be futile.  The veteran must be 
informed of this decision and the 
unavailable records must be identified.  
This decision/notification must be 
incorporated into the claims file.

6.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination 
to determine the disease entity causing 
his symptoms of nausea, extent of 
severity, and etiology of this disease 
entity.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examinations.  The 
examiner should be provided with the 
following instructions:
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.




The examiner should review the results of 
any testing requested prior to completion 
of the report.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  
The veteran has claimed that his current 
symptoms of nausea are the result of a 
service-connected disability.  He is 
currently service-connected for major 
depression, lumbosacral strain, cervical 
spondylosis, tinea versicolor, residuals 
of a left knee injury, allergic rhinitis 
with headaches, and residuals of an 
injury to the left middle finger.  

The veteran reported a medical history at 
the time of his military entrance 
examination in February 1972 that 
included frequent indigestion and a 
burning sensation in his stomach.  The 
veteran underwent gastric surgery 
apparently in the 1980s.  Outpatient 
records from the 1980s and 1990s have 
associated with reported symptoms of 
nausea with his prescribed medication 
(for both asthma and his psychiatric 
disability), hypoglycemia, a mucous plug, 
or gastroesophageal reflux disease.

The examiner should provide answers to 
the following questions:
a.  Does the veteran currently 
suffer with nausea?  If so, please 
provide all appropriate 
diagnosis(es) of the disease entity 
that causes these symptoms.
b.  If nausea currently exists, is 
it at least as likely as not that 
any identified disease or disability 
associated with this nausea was 
caused or, if existing prior to 
service, was aggravated by his 
military service?  Is any current 
disability in anyway etiologically 
related to the veteran's military 
service?  If so, please explain.  

c.  If the answers to the above 
questions are negative, then is it 
at least as likely as not that any 
identified disease or disability 
associated with this nausea was 
caused or aggravated by a service-
connected disability?  If so, please 
explain.

If the veteran fails to report for any of 
this examination, the RO should then 
refer the claims folder with a copy of 
this remand to the appropriate healthcare 
professional in order to obtain medical 
opinions on the above questions based on 
a document review of the claims file.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  The VBA AMC should make a 
determination on whether the veteran has 
submitted a timely substantive appeal 
regarding the issues of entitlement to 
service connection for traumatic 
arthritis to the arms and hands, 
residuals of stomach surgery, and a head 
injury.  

If so, the VBA AMC should issue a SSOC 
regarding these issues.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the issues currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Then these issues 
should be forwarded to the Board for 
appellate consideration.

If not, then the veteran and his 
representative should be informed of this 
adverse decision and his appellate 
rights.  Only if a timely NOD (and after 
the issuance of a SOC on this matter) and 
substantive appeal are received regarding 
this adverse decision should it be 
returned to the Board for appellate 
consideration.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims for 
entitlement to secondary service 
connection for nausea and an increased 
evaluation for a lumbosacral strain, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  

Regarding the latter issue, the RO should 
specifically consider both the old rating 
criteria at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, and 5295, and the new 
rating criteria at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (General Rating 
Formula).  See Karnas, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  In this regard, the veteran should specifically be 
informed of the new rating criteria for lumbosacral strain at 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (General Rating 
Formula).  A reasonable period of time for a response should 
be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



